DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a CON of U.S. 10,167,390 which is a CON of U.S. 9,481,794.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hora et al. (U.S. 8,765,985).
Regarding claim 1, Hora et al. (hereinafter “Hora”) teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.
While Hora does not produce a resultant bituminous material including the corn stillage oil, Hora nevertheless teaches that the corn stillage oil is useful for such purposes.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41). 
Regarding claim 2, Hora teaches the asphalt binder as applied to claim 1 above. It is noted that claim 2 features product by process language (MPEP 2113). Nevertheless, Hora’s corn stillage oil is produced in the same manner as claimed. To be clear, Hora describes at Col. 1 lines 23-38 that ‘Ethanol production from corn has increased in recent years. The corn is typically ground to a course powder that is then mixed with water and yeast and fermented to produce a fermented mixture...’ and at Col. 1 lines 42-50 that ‘the inventors have surprisingly 
Regarding claim 19, Hora teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.
While Hora does not produce a resultant bituminous material including the corn stillage oil, Hora nevertheless teaches that the corn stillage oil is useful for such purposes.
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41).

The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Claims 3-8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hora as applied to claim 1 above, and further in view of Buras et al. (U.S. 7,495,045).
Regarding claim 3, Hora teaches the asphalt binder as applied to claim 1 above but fails to teach additives that should be added to an asphalt composition.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Regarding claim 4, Hora and Buras teach the asphalt binder as applied to claim 3 above and Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Regarding claim 5, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras teaches that the elastomeric polymer is present from about 1 to about 20 wt% (Col. 5 lines 42-44) and includes natural or synthetic rubbers such as butyl rubber among others (Col. 4 lines 50-62).
Regarding claim 6, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras teaches that the elastomeric polymer is present from about 1 to about 6 wt% (Col. 5 lines 39-44) and is preferably SBS (known in the art as styrene-butadiene-styrene) (Col. 8 lines 39-42).
Regarding claim 7, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of inorganic acids such as polyphosphoric acid in an amount of from about 0.05 to about 2 wt% (Col. 8 lines 57-67).
Regarding claim 8, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of zinc oxide to suppress the evolution of hydrogen sulfide (Col. 9 lines 1-4; meeting claimed scavenger).
Buras does not teach the amount of scavenger added but in view that Buras teaches that the scavenger suppresses the evolution of hydrogen sulfide, the person of ordinary skill in the art would appreciate the amount of zinc oxide as a result effective variable controlling the evolution of hydrogen sulfide.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Regarding claim 11, Hora teaches the asphalt binder as applied to claim 1 above and does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).

It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Hora does not describe the composition of the bitumen or that the bitumen comprises bottoms.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties (Col. 2 lines 56-67) and asphalts typically are obtained from deep vacuum distillation of crude oil to obtain a bottom product of the desired viscosity (Col. 8 lines 28-34).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition and it is known that bitumen comprises bottom fractions from a distillation process.
Regarding claim 12, Hora teaches a blown corn stillage oil (Title) which is described to have been produced by grinding corn into a coarse powder, fermented, distilled, and centrifuged to recover said oil (Col. 1 lines 23-31 and Col. 1 line 45-47; meeting claimed post-fermentation distillers corn oil).
Hora teaches that the blown corn stillage oil is useful for asphalt modification (Col. 7 lines 48-50, Col. 10 lines 40-41, and Col. 12 lines 5-7). Asphalt and bitumen are used synonymously and/or interchangeably within the art. As such, the person of ordinary skill would recognize that asphalt contains bitumen.

Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestion of Hora to use the corn stillage oil for asphalt modification such that an asphalt binder containing bitumen and a post-fermentation distillers corn oil is achieved.
To be clear, Hora teaches that the corn stillage oil is suitable for modifying the asphalt softening point (Col. 7 line 48-50 and Col. 10 lines 40-41) and the combination of the corn stillage oil and the bitumen would meet the claimed ‘intermediate binder’ and necessarily be produced by ‘mixing’ because the combination of both materials would necessarily require mixing.
Hora does not teach the inclusion of a polymer to the intermediate binder but Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the intermediate asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Regarding claim 13, Hora and Buras teach the method as applied to claim 12 above and Hora teaches that the corn stillage oil recovered by centrifugation contains 70.00-86.84 wt% triglycerides, 1.65-7.08 wt% diglycerides, and 8 to 16 free fatty acids (Col. 1 lines 55-58) which lies within the claimed ranges.
Regarding claim 14, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that SBS is added to the asphalt (Col. 9 line 35 “FINAPRENE 502 SBS polymer”) at 177C for 1 hour (Col. 10 lines 1-8) which lies within the claimed ranges.
Regarding claims 15 and 16, Hora and Buras teach the method as applied to claim 14 above and Buras teaches that the elastomeric polymer includes natural or synthetic rubbers such as butyl rubber among others (Col. 4 lines 50-62).and is preferably SBS (known in the art as styrene-butadiene-styrene) (Col. 8 lines 39-42).
Regarding claim 17, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that the elastomeric polymer is present from about 1 to about 6 wt% (Col. 5 lines 39-44).
Hora does not teach how much corn stillage oil should be used in the asphalt modification but does identify that the oil is useful for lowering the softening point of the asphalt (Col. 7 lines 48-50).
The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Regarding claim 18, Hora and Buras teach the method as applied to claim 12 above and Buras teaches that SBS is added to the asphalt (Col. 9 line 35 “FINAPRENE 502 SBS polymer”) at 177C for 1 hour (Col. 10 lines 1-8) which lies within the claimed ranges. 1 hour meets the broadest reasonable interpretation of the claimed ‘about 50 minutes’. Examples 4-6 of Table 1 included 4 wt% SBS which lies within the claimed range of about 1 to about 6 wt% polymer.

The person of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious and routine to determine the optimum amount of corn stillage oil to effect a lowering of the softening point and/or other asphalt modification.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of Hora’s corn stillage oil to control and/or lower the softening point of the asphalt would be obvious to optimize because Hora identifies that the corn stillage oil affects the softening point.
Regarding claim 20, Hora teaches the asphalt binder as applied to claim 19 above but fails to teach additives that should be added to an asphalt composition.
Buras teaches modified asphalt compositions and particularly teaches that various polymers have been added to asphalts to improve physical and mechanical performance properties and that it is known to include elastomeric polymers to improve the characteristics of an asphalt pavement (Col. 2 lines 56-67).
It would be obvious to add a polymer of Buras to the asphalt binder of modified Hora so as to achieve an improved asphalt composition.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hora and Buras as applied to claim 3 above, and further in view of Ballenger (U.S. 5,164,002).
Regarding claim 9, Hora and Buras teach the asphalt binder as applied to claim 3 above but fail to teach the inclusion of an antistripping material.
Ballenger teaches an asphalt composition with antistripping additive in the amount of 0.5-1.0 parts to improve adhesion to aggregate and reduce or eliminate water damage which is biodegradable and ecologically acceptable (Col. 3 lines 1-7). Ballenger also describes a 
It would be obvious to add an amine based antistrip additive as known in the art as taught by Ballenger in the amount of 0.5-1.0 parts so that adhesion of the asphalt binder to the aggregate is improved and there is reduced risk for water deterioration.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hora and Buras as applied to claim 3 above, and further in view of Laurens (U.S. 8,076,399).
Regarding claim 10, Hora and Buras teach the asphalt binder as applied to claim 3 above and Buras further teaches the inclusion of a minimal amount (i.e. less than about 3.5 weight percent) of a hydrocarbon oil (Col. 5 lines 33-38).
Buras does not describe the particular types of hydrocarbon oils but petroleum distillates, solvents, and waxes are well known viscosity modifiers in the asphaltic arts.
Nevertheless, Laurens is provided to demonstrate the obviousness of the inclusion of a wax. Laurens teaches a binder composition and asphalt mixture including resins of vegetable oils suitable to prepare asphalt pavements (Abstract). Specifically, Laurens teaches that waxes may be included as penetration boosters (Col. 4 lines 15-18).
Laurens does not describe how much wax to include but the person of ordinary skill would understand that the amount of wax included would change the penetration of the asphalt. 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, the amount of wax would be understood to effect a change in the penetration of the asphalt.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,481,794 (hereinafter ‘794’). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the patented claims. Specifically, claims 1, 3 and 12 of ‘794 anticipate instant claim 1 and claim 22 of ‘794 anticipates instant claim 19. As for the method of instant claim 12, ‘794 anticipates a composition including the bitumen, post-fermentation distillers corn oil and polymer (see claims 1, 3, 12, and 15) as well as a method of combining the materials (see claim 17). Notably, claim 17 does not expressly recite the presence or incorporation of a polymer; however, it would be prima facie obvious to mix the materials, including polymer, together so as to obtain the composition encompassed by claims 1, 3, 12, and 15.
Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,167,390 (hereinafter ‘390). Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are fully encompassed by the patented claims (see anticipatory independent claims 1, 13, 18, and 21 of ‘390). As for the method of instant claim 12, ‘390 anticipates a composition including the bitumen, post-fermentation distillers corn oil and polymer (see at least claims 1 and 10). Notably, ‘390 does not include a method claim directed to the combination and/or mixing of the materials; however, it would be prima facie obvious to mix the materials, including polymer, together so as to obtain the composition encompassed by claims 1 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gryzbowski (U.S. 5,711,796; discloses lime and No. fuel 2 oil)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738